DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed December 21, 2021.

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
 
Status of Claims
2.	Claims 5, 11, 12 and 15 are pending and currently under consideration for patentability.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 5, 11, 12 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Hershberger et al. (US 7,497,340) is being utilized in the present rejection as a primary reference for disclosing a majority of the claim limitations.  Examiner further utilizes Kaye et al. (US 8,088,079) as a secondary reference in the present rejection for disclosing a polyp trap viewable via a window in the upper housing and providing teachings that render the instant claims obvious to one having ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hershberger et al. (US 7,497,340) in view of Kaye et al. (US 8,088,079).

5.	With regard to claims 5, 11, 12 and 15, Hershberger discloses a medical waste trap (manifold and filter assembly, 10; abstract; Figs. 13-17; col. 6, lines ) comprises: an upper housing (manifold cap, 46) having a view window (entire manifold cap 46 considered to be a viewing window; “manifold cap 46 [is] made from a semi-transparent material … [allowing] a user to see into the chamber 18 and determine whether the assembly 10 requires disposal;” col. 5, lines 17-21) and an inlet (inlets, 48); a separating disk (bottom, 41 of filter basket, 20); and a lower housing (base, 12) having an outlet (outlet tube, 14), wherein the disk (41) is seated in the lower housing (12), separating the outlet (14) of the lower housing (12) from the inlet (48) of the upper housing (46), and the disk (41) has a handle (peripheral wall, 30 and resilient members, 80) extending upwardly from an upper face of the disk (41) such that the disk (41) is fully capable of being removed from the lower housing by the handle (30, 80), when the upper housing (46) is removed from the lower housing (12; col. 6, lines 46-65), and the disk (41) has a perforated region provided by a plurality of through holes (plurality of perforations or holes, 42), such that fluids pass through the disk (41) while solid particles larger than the through holes are trapped within the medical waste trap (10) by the disk (41); wherein the plurality of through holes (42) allow air, bodily fluids and smaller solid particles to pass freely through the disk (41) while solid particles larger than the through holes (42) are trapped in the medical waste trap (10; col. 3, line 55 - col. 4, line 7; col. 5, lines 50-55); and the inlet (48) and the view window of the upper housing (46) are arranged such that the view window (entirety of 46) extends above the perforated region (42) of the disk (41) and is disposed directly above the perforated region (42) of the disk (41) for viewing of any solid particles trapped in the medical waste trap (10) by the disk (41) as viewed from directly above any solid particles trapped anywhere on the perforated region (42) of the disk (41) in the medical waste trap (10), and the inlet (48) does not obscure the view window's view of any portion of the perforated region (42) of the disk (41; Fig. 14; col. 5, lines 17-21), wherein the inlet (48) is arranged transversely to a direction of fluid flow through the plurality of 
	While the medical waste trap (10) of Hershberger appears fully capable of being a polyp trap, Hershberger fails to explicitly disclose that the medical waste trap is a polyp trap used for trapping polyps; and that the plurality of through holes trap polyps.
	However, Kaye discloses a polyp trap (10; abstract; Figs. 1, 2, 6, 7; col. 2, lines 44-67), which includes a housing (collection container, 12) having an inlet (24), an outlet (26), and a viewing window (magnifying portion, 90; best seen in Figs. 6-7); and a removable tray (14) having a plurality of through holes for allowing air and bodily fluids through, but trapping polyps (col. 3, line 32 - col. 4, line 24).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the medical waste trap disclosed by Hershberger to be used in the trapping of polyps, similar to that disclosed by Kaye, in order to utilize the medical waste trap in a procedure requiring the removal and recovery of polyps from the gastrointestinal tract, so that the abnormality is removed from the patient and beneficial analysis of the polyp for diagnostic reasons can be carried out, as suggested by Kaye in column 1, lines 21-31 and column 2, lines 34-43.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Smit et al. (US PGPUB 2004/0016691) discloses a single port manifold.
	Murray et al. (US PGPUB 2009/0184049) discloses a trap for removing material from a fluid stream.
	Zimmerly (US 4,775,469) discloses a filter bag sealing device.
	McVay (US 4,957,492) discloses an apparatus for collecting and handling tissue during uterine evacuation.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781